Citation Nr: 1639384	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disorder.   

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as due to Agent Orange exposure.

3.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as due to Agent Orange exposure.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

As support for his claims, the Veteran testified at a Travel Board hearing in August 2012 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the Veteran's claims file. 

Thereafter, in November 2013, the Board reopened the Veteran's previously denied claim for service connection for bilateral lower extremity peripheral neuropathy and remanded the issues currently on appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the Veteran's claims.
Neck Disorder

Pursuant to the November 2013 remand, the Veteran was afforded a VA examination in December 2013.  Unfortunately, the opinion provided is inadequate for appellate review.  First, while the examiner stated that the Veteran's neck disorder was related to age, obesity, and physical work and that it was not related to service, he failed to explain how it was determined that the "physical work" that reportedly caused the Veteran's neck disorder was distinguishable from the Veteran's reports at the examination that he injured his neck performing physical work in service.  Similarly, while the examiner noted that the Veteran did not report a neck injury on his separation report, an examination is inadequate where the examiner relies on the absence of evidence of disability in the service treatment records and does not account for competent lay testimony as to continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Finally, in support of his opinion the examiner noted that the Veteran was treated once in service for binge drinking, but he failed to explain why such treatment was medically relevant to the opinion provided.  Thus, for the foregoing reasons the Board finds that remand for an addendum opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); Stegall v. West, 11 Vet. App. 268 (1998).

Remand is also required for the procurement of outstanding records.  Specifically, the Veteran reported in a March 2014 submission that he recently underwent neck surgery.  Such records appear relevant and attempts to obtain them should be made.  As remand is otherwise required, the Veteran should be provided another opportunity to submit a release for any private treatment records related to the issues on appeal, including any records from Dr. Valli.




Bilateral Lower and Upper Extremity Peripheral Neuropathy

Regrettably, the December 2013 examination and report regarding the Veteran's claimed lower extremity peripheral neuropathy is also inadequate for appellate review.  Specifically, the report is internally inconsistent.  In this regard, the examiner diagnosed the Veteran with subjective symptoms of paraesthesia of both lower extremities and indicated that an objective examination was normal.  Then, in describing aspects of the physical examination, the examiner noted that the Veteran had reduced pain and sensation to touch on the anterior of his thighs that was indicative of meralgia paraesthetica.  The examiner then provided an opinion stating that the Veteran's neuropathy was unrelated to service because he did not report it on his separation examination, was noted to have engaged in binge drinking once in service, and his peripheral neuropathy did not develop within one year of separation from service, followed by the statement the "Veteran has no evidence of any neuropathy of any type."  As the examination report is internally inconsistent, fails to adequately identify the presence (or absence) of a neurologic disorder at any time during the appeal period, and provides an opinion that fails to consider service-connection for peripheral neuropathy due to Agent Orange on a direct basis, the Board finds that remand is also required for the lower extremity peripheral neuropathy claim.  See Nieves-Rodriguez, supra; Barr, supra; Stegall, supra; Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

Turning to the claim for service connection for upper extremity peripheral neuropathy, as noted above, the opinion provided in December 2013 is inadequate for appellate review.  Additionally, as noted by the Veteran's representative in a May 2016 submission, the AOJ has failed to issue a supplemental statement of the case regarding this issue.  As such, remand for additional development is also in order for this claim.  

Bilateral Hearing Loss

The Veteran's bilateral hearing loss claim must also be remanded for additional development.  In this regard, in January 2014 the Veteran underwent a third VA contract examination.  Notably, the examiner diagnosed mild to moderately severe sensorineural hearing loss in the Veteran's right ear, but a review of the audiogram findings and those conducted in conjunction with prior March 2010 and March 2011 examination reports fail to reveal right ear hearing loss for VA purposes as defined under 38 C.F.R. § 3.385.  As it remains unclear whether the Veteran has right ear hearing loss for VA purposes, a new examination is warranted.  

Similarly, a new opinion is required for the Veteran's left ear hearing loss claim.  Specifically, in the November 2013 remand the Board found that the Veteran's left ear hearing loss pre-existed service and requested an opinion as to whether the Veteran's left ear hearing loss increased in severity during service and, if so, whether the increase was due to the natural progress of the disease.  The January 2014 examiner opined that it was less likely than not that the Veteran's hearing loss was caused or aggravated beyond normal progression by his military noise exposure since his hearing was noted to be normal bilaterally at the time of separation.  The examiner further stated that any opinion regarding whether the Veteran's left ear hearing loss was aggravated by his in-service left ear complaints needed to be addressed by an ear, nose, and throat (ENT) specialist; no addendum opinion from an ENT was obtained.  Accordingly, remand is also required for the left ear hearing loss claim.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his neck disorder, peripheral nerve disorders, and hearing loss, to include any hospitals that performed a neck surgery in 2014 and Dr. Valli.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Obtain and associate with the claims folder any relevant VA treatment records dated since October 2013.

3. After securing all available outstanding records, forward the Veteran's claims file to a VA physician to obtain an opinion concerning the relationship between the Veteran's neck disorder and his military service.  If the examiner determines that an examination is necessary to respond to the questions, one should be scheduled.

Following a review of the claims file and electronic VA treatment records, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis of the neck onset within one year of his separation from service or is otherwise etiologically related to his military service, to include his reports of performing strenuous physical work therein as an Air Cargo Specialist or prolonged periods sitting on a stool during service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

4. After securing all available outstanding records, schedule the Veteran for a VA peripheral nerves examination to address the claims for service connection for upper and lower extremity peripheral neuropathy.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file, the examiner should respond to the following:

a. Please identify any neurologic disorder of the upper and/or lower extremities that the Veteran has had since approximately 2009, even if such condition is not present during the examination.  In this regard, the examiner should specifically consider a January 2011 VA treatment record noting a possible diagnosis of axonal neuropathy and the December 2013 examination report noting the presence of bilateral lower extremity meralgia paraesthetica.

b. For each identified neurologic condition of the upper and/or lower extremities, opine whether it is at least as likely as not (50 percent probability or greater) that the disorder is related to the Veteran's military service to include his reports of sitting on hard stools for prolonged periods, a July 2010 report that his claimed nerve condition is related to an in-service shrapnel injury, or any other incident of military service.  

Regarding the reported shrapnel injury, the examiner is directed to an October 1971 service treatment record noting a cut to the right hand.

c. For each identified neurologic condition of the upper and/or lower extremities, opine whether it is at least as likely as not (50 percent probability or greater) that the disorder onset within a year of the Veteran's discharge from service or is related to the Veteran's in-service exposure to Agent Orange.

While the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included neuropathies that do not onset within a year of separation from service in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's upper and/or lower extremity neurologic disorder, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.  

d. For each identified neurologic condition of the upper and/or lower extremities, opine whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or aggravated by the Veteran's neck disorder.
The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

5. After obtaining all available outstanding records, schedule the Veteran for a hearing loss evaluation to determine the presence, nature, and/or etiology of his claimed bilateral hearing loss disorder.  

The AOJ should attempt, to the extent possible, to schedule the examination with a VA audiologist as opposed to a contract examiner.

The claims file, as well as any relevant VA treatment records, should be made available to and be reviewed by the examiner in conjunction with the evaluation.  The examiner is requested to review the claims file, to include all pertinent records such as the Veteran's service treatment records, post-service medical records, VA examination reports, and statements. 

After a review of the claims file, the examiner should opine as to the following:

a. Please state whether the Veteran has had right ear hearing loss for VA purposes at any time since approximately 2009.

b. If the Veteran has had right ear hearing loss for VA purposes during the course of the appeal, please state whether it is at least as likely as not (50 percent probability or greater) that such hearing loss is causally or etiologically related to the Veteran's military service, to include exposure to excessive noise in service.

For the purposes of this remand, the examiner should accept as true the Veteran's statements regarding his in-service noise exposure.

c. Please state whether it is at least as likely as not that the Veteran's pre-existing left ear hearing loss disorder increased in severity during service.  In doing so, please note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient; the underlying condition itself, as contrasted with mere symptoms, must have worsened.  

The examiner is specifically asked to address the relevance, if any, of the Veteran's November 1970 reports of left ear pain.  The examiner should specifically state whether an opinion from an ENT is required to address the relevance of the November 1970 report.

A comprehensive rationale must be provided for all opinions rendered, and the examiner should discuss any relevant evidence of record. 

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why an opinion cannot be made without resorting to speculation.

6. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




